Citation Nr: 0900316	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-28 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for coronary artery disease.

2.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for chronic hypertension.

3.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral foot disorder.

4.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
November 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of September 2004 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran testified before the undersigned Veteran's Law 
Judge at a November 2008 hearing conducted at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	A September 1995 rating decision denied the veteran's 
claims of entitlement to service connection for a 
bilateral foot disorder and coronary artery disease with 
hypertension.  The veteran was notified of his appellate 
rights, but did not file a notice of disagreement within 
one year of the rating decision.

2.	Evidence received since the September 1995 rating decision 
is cumulative of the evidence of record at the time of the 
September 1995 denial and does not relate to an 
unestablished fact necessary to substantiate the claim nor 
does it raise a reasonable possibility of substantiating 
the veteran's claim of service connection.

3.	A July 1996 rating decision denied the veteran's claim of 
entitlement to service connection for a lumbar spine 
disorder.  The veteran was notified of his appellate 
rights, but did not file a notice of disagreement within 
one year of the rating decision.

4.	Evidence received since the July 1996 rating decision is 
cumulative of the evidence of record at the time of the 
July 1996 denial and does not relate to an unestablished 
fact necessary to substantiate the claim nor does it raise 
a reasonable possibility of substantiating the veteran's 
claim of service connection.


CONCLUSIONS OF LAW

1.	The September 1995 rating decision which denied the 
veteran's claims of entitlement to service connection for 
a bilateral foot disorder and coronary artery disease with 
hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the September 1995 rating decision 
in connection with veteran's claim of entitlement to 
service connection for a bilateral foot disorder is not 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.	Evidence received since the September 1995 rating decision 
in connection with veteran's claim of entitlement to 
service connection for coronary artery disease is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

4.	Evidence received since the September 1995 rating decision 
in connection with veteran's claim of entitlement to 
service connection for chronic hypertension is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

5.	The July 1996 rating decision which denied the veteran's 
claim of entitlement to service connection for a lumbar 
spine disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002).

6.	Evidence received since the July 1996 rating decision in 
connection with veteran's claim of entitlement to service 
connection for a lumbar spine disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

The Board acknowledges he veteran was not provided notice of 
the elements of new and material evidence pursuant to Kent, 
supra.  However, the Board observes a June 2004 statement by 
the veteran seeking reconsideration of his previously denied 
claims and identifying evidence he believes establishes 
entitlement to service connection for the claimed disorders.  
Furthermore, the Board notes the September 2004 rating 
decision and August 2005 statement of the case provided an 
explanation of the elements of new and material evidence as 
well as applicable regulations.  As such, after careful 
review of the record, the Board finds that any VCAA notice 
error with respect to this provision of notice is non-
prejudicial to the veteran, and that the Board may proceed 
with its decision.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant).  In 
the instant case, the Board finds that, through his June 2004 
statement, and presuming the veteran read the documents 
pertinent to his claim, the veteran has had actual knowledge 
of the elements of new and material evidence.  See 38 C.F.R. 
§ 3.156 (2008); see also Kent, supra.

With regards to the elements of service connection, January 
2004 and February 2008 letters notified the veteran of the 
evidence and information necessary to establish entitlement 
to his underlying claim to service connection.  These letters 
advised the veteran of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
at 484, which held that VCAA notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The February 2008 letter provided such notice.  

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations was furnished 
to the veteran. For those elements of notice that the veteran 
was not specifically informed, the Board has demonstrated 
that any defective predecisional notice error is non-
prejudicial in terms of the essential fairness of the 
adjudication and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The veteran's service treatment records 
are associated with the claims folder, as well as any private 
treatment records identified by the veteran.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of 'new and material' evidence.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA must reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's requests to reopens his claim were received in 
October 2003 and October 2004, and the regulation applicable 
to his appeal provides that new and material evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2008).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of the evidence is presumed in 
determining whether new and material evidence has been 
submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a September 1995 rating decision, the veteran's claims of 
service connection for a bilateral foot disorder and coronary 
artery disease with hypertension were denied on the basis 
that these disorders were not etiologically related to the 
veteran's active service.  In July 1996, the RO denied the 
veteran's claim of service connection for a lumbar spine 
disorder on the same basis.  The veteran was notified of his 
appellate rights, but did not initiate an appeal of these 
decisions; therefore, the RO's September 1995 and July 1996 
decisions are final.  38 U.S.C.A. § 7105.

In October 2003 and October 2004, the veteran submitted 
statements seeking entitlement to service connection for a 
bilateral foot disorder, coronary artery disease, a lumbar 
spine disorder and chronic hypertension.  In this 
correspondence, the veteran asserted that these conditions 
began during his service in the Army National Guard.  

Evidence received prior to the September 1995 and July 1996 
rating decisions included service treatment records and post-
service VA treatment records.  According to the September 
1995 and July 1996 rating decisions, the RO denied the 
veteran's claims for service connection because the evidence 
of record failed to indicate an etiological relationship 
between the veteran's current disabilities and his active 
service.

New evidence received since the September 1995 and July 1996 
RO rating decisions includes statements from the veteran, the 
transcript of a November 2008 RO hearing, and further VA and 
private treatment records.  The Board observes that the 
evidence submitted by the veteran indicates he continues to 
suffer from a bilateral foot disorder, coronary artery 
disease, hypertension and degenerative joint disease of the 
lumbar spine.  However, the newly submitted evidence is 
silent as to an etiological relationship between his current 
disorders and his active military service.  In fact, the 
Board observes the veteran does not contend these 
disabilities began during his active military service, but 
rather during his service in the Army National Guard.  See 
July 2005 notice of disagreement; see also November 2008 BVA 
hearing transcript.

As a final note, the Board acknowledges the veteran's 
assertion that his claimed disorders began during his service 
in the Army National Guard and, as such, service connection 
is warranted.  However, in Allen v. Nicholson, 21 Vet. App. 
54 (2007), the Court of Appeals for Veterans Claims noted 
that the Army National Guard is only a reserve component 
"while in the service of the United States."  10 U.S.C.A. § 
10106 (West 2002).  Section 12401 of title 10, U.S. Code, 
provides that "members of the Army National Guard of the 
United States and the Air National Guard of the United States 
are not in active Federal service except when ordered thereto 
under law."  10 U.S.C.A. § 12401 (West 2002).  Thus, a member 
of the National Guard holds a status as a member of the 
federal military or the state militia, but never both at 
once.  See Perpich v. Department of Defense, 496 U.S. 334 
(1990) ("[National Guard members] now must keep three hats in 
their closets - a civilian hat, a state militia hat, and an 
army hat - only one of which is worn at any particular 
time.").  In Perpich, the Supreme Court discussed the dual 
scheme of the state and federal National Guard systems and 
stated:

Since 1933 all persons who have enlisted in a state 
National Guard unit have simultaneously enlisted in the 
National Guard of the United States.  In the latter 
capacity they became a part of the Enlisted Reserve 
Corps of the Army, but unless and until ordered to 
active duty in the Army, they retain their status as 
members of a separate state Guard unit.  Id. at 345. 
(emphasis added).

The Federal Circuit interpreted Perpich to stand for the 
proposition that "members of the National Guard only serve 
the federal military when they are formally called into the 
military service of the United States [and that at] all other 
times, National Guard members serve solely as members of the 
State militia under the command of a state governor."  Clark 
v. United States, 322 F.3d 1358, 1366 (Fed. Cir. 2003) 
(emphasis added).

As such, the evidence submitted by the veteran since the 
September 1995 and July 1996 RO denials does not constitute 
new and material evidence, as it does not related to an 
unsubstantiated fact necessary to substantiate the veteran's 
claim, and the appeal must be denied.  38 C.F.R. § 3.156.




ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a bilateral foot disorder has not been 
received.  The appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for coronary artery disease has not been 
received.  The appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for chronic hypertension has not been 
received.  The appeal is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for a lumbar spine disorder has not been 
received.  The appeal is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


